
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


    Effective July 24, 2001, the Registrant entered into a Part-Time Employment
Agreement substantially in the form attached hereto with each of Harold M.
Messmer, Jr., M. Keith Waddell, Paul F. Gentzkow, Robert W. Glass and Steven
Karel. Pursuant to Instruction 2 to Item 601 of Regulation S-K, the individual
agreements are not being filed.

--------------------------------------------------------------------------------

PART-TIME EMPLOYMENT AGREEMENT

    The Consulting Agreement made as of January 1, 1999, by and between Robert
Half International Inc. ("Company") and                   ("Employee"), which
was amended and restated effective August 2, 2000, is amended and restated to
read in its entirety as set forth herein, effective as of July 24, 2001.

    Whereas, Employee currently serves as an Executive Officer of Company.

    Whereas, Company wishes to make arrangements now to insure the availability
of the advice, counsel and experience of Employee after Employee retires as an
executive officer and Company considers such services to be very important in
view of the personal service nature of Company's business and Employee's vital
role in helping to build such business.

    NOW, THEREFORE, Company and Employee agree as follows:

    1.  Engagement.  Commencing on the Part-Time Employment Commencement Date,
Employee shall become a part-time employee of the Company during the Part-Time
Employment Period upon the terms and conditions hereinafter set forth. Nothing
herein shall in any way modify, affect or govern the terms and conditions of
Employee's employment by Company prior to the Part-Time Employment Commencement
Date. If Employee's full-time employment with Company shall terminate prior to
the Part-Time Employment Commencement Date under any circumstances other than
Employee's Retirement, this Agreement shall immediately terminate and be of no
further force or effect.

    2.  Services.  During the Part-Time Employment Period, Employee shall
provide advice and counsel to Company at such time and in such manner as
reasonably requested from time to time. Company agrees that Employee shall not
be required to render more than 40 hours of services during any calendar quarter
during the Part-Time Employment Period, nor shall Employee be required to
(a) travel outside the United States, (b) travel more than 50 miles from
Employee's then current principal home more than once in any year, or (c) render
services during other than ordinary business hours. The terms of Employee's
part-time employment during the Part-Time Employment Period are determined
hereunder and no employee manual, policy statement or similar item issued from
time to time by Company to its employees shall constitute part of this Agreement
or modify, affect or govern the terms of the engagement of Employee during the
Part-Time Employment Period.

    3.  Compensation.  

    (a) During the Part-Time Employment Period, Employee shall be paid a monthly
salary equal to 1/12 of the product of (i) 8% and (ii) Employee's total base
salary and cash bonus with respect to the last complete calendar year prior to
the Part-Time Employment Commencement Date. Such salary shall be payable in
accordance with the Company's standard payroll procedures and shall be subject
to required withholding for income and other applicable taxes and contributions.

    (b) Employee shall be reimbursed, upon presentation of proper receipts, for
Employee's reasonable business expenses related to travel requested by Company.
Company shall also, if requested by Employee, provide Employee with such
computer equipment and support as Employee may need to render services
hereunder.

    (c) During the Part-Time Employment Period, any shares of restricted stock
held by Employee on the Part-Time Employment Commencement Date shall remain
outstanding and shall continue to vest in accordance with their existing terms.

    (d) Effective on the Part-Time Employment Commencement Date, any unexercised
option granted after January 1, 1999, and then held by Employee shall vest and
shall no longer be subject to forfeiture. No portion of any such option,
however, may be exercised until the original vesting date for such portion.

    4.  Other Employment.  Except as provided in Sections 2 and 7 hereof,
nothing herein shall be construed as in any way prohibiting or preventing
Employee from accepting employment with any other entity subsequent to the
Part-Time Employment Commencement Date.

--------------------------------------------------------------------------------

    5.  Use of Name.  Employee hereby consents to the use and publication,
without further consideration, of his name, picture and image in training
materials and other materials relating to the business of any of the RHI
Companies, regardless of whether such use or publication is in the form of
printed matter, photographs, audio tape, video tape, computer disk, electronic
transmission, or otherwise. Such consent applies to both the use and publication
of such items during Employee's engagement.

    6.  Disclosure or Misuse of Confidential Information.  Employee shall not,
at any time during the Part-Time Employment Period or thereafter, directly or
indirectly, disclose, furnish or make accessible to any person, firm,
corporation, or other entity, or make use of, any confidential information
obtained at any time from any of the RHI Companies (whether prior or subsequent
to the Part-Time Employment Commencement Date), including, without limitation,
information with respect to the name, address, contact persons or requirements
of any customer, client, applicant or employee of any of the RHI Companies
(whether having to do with temporary or permanent employment) and information
with respect to the procedures, advertising, finances, organization, personnel,
plans, objectives or strategies of the RHI Companies. Employee acknowledges that
such information is safeguarded by the RHI Companies as trade secrets. Upon
termination of Employee's employment, Employee shall deliver to the RHI
Companies all copies of all records, manuals, training kits, and other property
belonging to the RHI Companies or used in connection with their business which
may be in Employee's possession. The provisions of this Section shall survive
termination of either Employee's employment or this Agreement for any reason.

    7.  Restrictive Covenant.  In consideration and view of (i) the valuable
consideration furnished to Employee by Company entering into this Agreement,
(ii) Employee's access to confidential information and trade secrets of the RHI
Companies and (iii) the value of such confidential information and trade secrets
to the RHI Companies, during the period commencing on the Part-Time Employment
Commencement Date and ending on the fourth anniversary thereof, Employee shall
not render services to any other firm, person, corporation, partnership or other
entity or individual engaged in the business of temporary, contract or permanent
placement of individuals or in the staffing services business (including, but
not limited to, any executive recruiting firm, employment agency or temporary
personnel service). The covenants of Employee contained in this section are in
addition to, and not in amendment, modification or replacement of, any
obligations of Employee contained in any other agreement between Employee and
Company.

    8.  Non-solicitation of Other Employees.  In consideration and view of
(i) the valuable consideration furnished to Employee by Company entering into
this Agreement, (ii) Employee's access to confidential information and trade
secrets of the RHI Companies, and (iii) the value of such confidential
information and trade secrets to the RHI Companies, during the period commencing
on the Part-Time Employment Commencement Date and ending on the fourth
anniversary thereof, Employee shall not, directly or indirectly, solicit,
induce, encourage (or assist any other person, firm, entity, business or
organization in soliciting, inducing or encouraging) any employee of any of the
RHI Companies to leave the employ of the RHI Companies. The covenants of
Employee contained in this section are in addition to, and not in amendment,
modification or replacement of, any obligations of Employee contained in any
other agreement between Employee and Company.

    9.  Injunction.  In view of Employee's access to confidential information
and trade secrets and in consideration of the value of such property to the RHI
Companies, Employee expressly acknowledges that the covenants set forth herein
are reasonable and necessary in order to protect and maintain the proprietary
and other legitimate business interests of the RHI Companies, and that the
enforcement thereof would not prevent Employee from earning a livelihood.
Employee further agrees that in the event of an actual or threatened breach by
Employee of such covenants, the RHI Companies would be irreparably harmed and
the full extent of injury resulting therefrom would be impossible to calculate
and the RHI Companies therefore will not have an adequate remedy at law.
Accordingly, Employee agrees that temporary and permanent injunctive relief
would be appropriate remedies against such breach, without bond or security;
provided, that nothing herein shall be construed as limiting any other legal or
equitable remedies the RHI Companies might have.

--------------------------------------------------------------------------------

    10.  Termination.  

    (a) Employee may terminate Employee's employment during the Part-Time
Employment Period at any time on written notice to Company.

    (b) Company may terminate Employee's employment during the Part-Time
Employment Period at any time on written notice to Employee.

    (c) If Employee's employment is terminated on or after the Part-Time
Employment Commencement Date and prior to the fourth anniversary of the
Part-Time Employment Commencement Date (1) by Employee as a result of a willful
and material breach of this agreement by Company or (2) by Company other than a
Termination for Cause or Termination for Nonperformance, Company shall continue
to pay Employee the salary specified herein until the earlier of (i) the fourth
anniversary of the Part-Time Employment Commencement Date, or (ii) any breach by
Employee of the provisions of Sections 6, 7, or 8, hereof.

    (d) If Employee's engagement hereunder is terminated on or after the
Part-Time Employment Commencement Date and prior to the fourth anniversary of
the Part-Time Employment Commencement Date (1) by Employee as a result of a
willful and material breach of this agreement by Company or (2) by Company other
than a Termination for Cause, effective upon the date of such termination,
(i) any outstanding unexercised options granted by Company after January 1,
1999, then held by Employee shall remain outstanding for the full length of
their original term, and (ii) any unvested shares of restricted stock granted by
Company then held by Employee shall vest and shall not be forfeited.

    (e) If the Part-Time Employment Period ends on the fourth anniversary of the
Part-Time Employment Commencement Date, then any outstanding unexercised options
granted by Company subsequent to the date hereof and then held by Employee shall
remain outstanding for the full length of their original term.

    11.  Waiver.  Failure of any party to insist upon strict compliance with any
of the terms, covenants and conditions hereof shall not be deemed a waiver or
relinquishment of the right to subsequently insist upon strict compliance with
such term, covenant or condition or a waiver or relinquishment of any similar
right or power hereunder at any subsequent time.

    12.  Amendment.  No provision of this Agreement may be changed or waived
except by an agreement in writing signed by the party against whom enforcement
of any such waiver or change is sought.

    13.  Severability.  The provisions of this Agreement are severable. If any
provision is found by any court of competent jurisdiction to be unreasonable and
invalid, that determination shall not affect the enforceability of the other
provisions. Furthermore, if any of the restrictions against various activities
is found to be unreasonable and invalid, the court before which the matter is
pending shall enforce the restriction to the maximum extent it deems to be
valid. Such restrictions shall be considered divisible both as to time and as to
geographical area, with each month being deemed a separate period of time and
each one mile radius from any office being deemed a separate geographical area.
The restriction shall remain effective so long as the same is not unreasonable,
arbitrary or against public policy.

    14.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of California, except with respect to
Sections 6, 7, 8 and 9, which shall be governed by and construed in accordance
with the law of the jurisdiction in which an activity in violation thereof
occurred or threatens to occur and with respect to which legal and equitable
relief is sought. In no event shall the choice of law be predicated upon the
fact that Company is incorporated or has its corporate headquarters in a certain
state.

    15.  Entire Agreement.  This Agreement contains all of the agreements,
conditions, promises and covenants between the parties with respect to the
subject matter hereof and supersedes all prior or contemporaneous agreements,
representations, arrangements or understandings, whether written or oral, with
respect to the subject matter hereof.

--------------------------------------------------------------------------------

    16.  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall constitute one agreement.

    17.  Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of Company (including its direct and indirect subsidiaries)
and its successors and assigns. This Agreement may not be assigned by Employee.

    18.  Third Party Beneficiary.  Each of the RHI Companies is a third party
beneficiary of this Agreement and each of them has the full right and power to
enforce rights, interests and obligations under this Agreement without
limitation or other restriction.

    19.  Definitions.  

    "Termination for Cause" shall mean termination by Company of Employee's
employment by Company by reason of (a) Employee's willful dishonesty towards,
fraud upon, or deliberate injury or attempted injury to Company which has
resulted in material injury to Company, or (b) violation by Employee of the
provisions of Section 6, 7, or 8 hereof which has resulted in material injury to
Company; provided, however, that Employee's employment shall not be deemed to
have been a "Termination for Cause" if such termination took place as a result
of any act or omission believed by Employee in good faith to have been in the
interest of Company.

    "Termination for Nonperformance" shall mean termination by Company of
Employee's employment by Company by reason of repeated failure by Employee,
following written notice, to materially perform the service obligations
contained in Section 2 hereof.

    "Part-Time Employment Commencement Date" shall be the date of Employee's
Retirement.

    "Part-Time Employment Period" means the period of time commencing on the
Part-Time Employment Commencement Date and ending on the earlier to occur of
(a) the fourth anniversary of the Part-Time Employment Commencement Date or
(b) the date on which this agreement is terminated in accordance with the terms
hereof.

    "Retirement" means any voluntary resignation by Employee of any and all
officer positions held by Employee with any of the RHI Companies, accompanied by
written notification to the Company by Employee that Employee wishes to become a
part-time employee, on or after the later to occur of (a) Employee's 55th
birthday, or (b) the 20th anniversary of Employee's first day of service with
Company as a director or full-time employee.

    "RHI Companies" means Company and its subsidiaries and affiliates.

    20.  Indemnification.  The Company shall indemnify Employee for all actions
taken while performing services hereunder to the fullest extent permitted by
Delaware law, the Certificate of Incorporation and the By-laws of the Company
and by the terms of any indemnification agreement that has been or shall be
entered into from time to time between the Company and Employee, which
indemnification agreement shall remain in full force and effect during the
Part-Time Employment Period and shall cover the actions of Employee during the
Part-Time Employment Period as if he were a director or an officer during the
Part-Time Employment Period.

    21.  Attorneys' Fees.  In the event of any litigation pertaining to this
agreement, the prevailing party shall be reimbursed by the non-prevailing party
for the prevailing party's reasonable attorney's fees and expenses incurred in
such litigation.

    22.  Other Agreements.  Employee's Retirement shall be deemed a voluntary
termination of employment by Employee under the agreements and plans set forth
on Schedule A hereto.

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have set their hands hereto.

    ROBERT HALF INTERNATIONAL INC.
 
 
By
 
  

--------------------------------------------------------------------------------


 
 
  

--------------------------------------------------------------------------------

Employee


--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and Harold M. Messmer, Jr.

1.Employment Agreement dated as of October 2, 1985, as amended between Robert
Half International Inc. (formerly named Boothe Financial Corporation) and Harold
M. Messmer, Jr.

2.Restated Retirement Agreement dated as of July 1, 1996, between Robert Half
International Inc. and Harold M. Messmer, Jr.

3.Collateral Assignment Split Dollar Insurance Agreement dated as of
November 15, 1996, between Robert Half International Inc. and the Messmer Family
1996 Trust.

4.Robert Half International Inc. Annual Performance Bonus Plan.

5.Robert Half International Inc. Deferred Compensation Plan.

6.Amended and Restated Severance Agreement dated as of January 1, 2000, between
Robert Half International Inc. and Harold M. Messmer, Jr.

--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and M. Keith Waddell

1.Collateral Assignment Split Dollar Insurance Agreement dated as of
November 15, 1996, between Robert Half International Inc. and the Waddell 1996
Trust.

2.Robert Half International Inc. Annual Performance Bonus Plan.

3.Robert Half International Inc. Senior Executive Retirement Plan.

4.Amended and Restated Severance Agreement dated as of January 1, 2000, between
Robert Half International Inc. and M. Keith Waddell.

--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and Paul F. Gentzkow

1.Collateral Assignment Split Dollar Insurance Agreement dated as of
November 15, 1996, between Robert Half International Inc. and the Paul F.
Gentzkow Irrevocable Trust.

2.Robert Half International Inc. Annual Performance Bonus Plan.

3.Robert Half International Inc. Senior Executive Retirement Plan.

4.Severance Agreement dated August 2, 2000, between Robert Half
International Inc. and Paul F. Gentzkow.

5.Employment Agreement dated March 24, 1986, between Robert Half of
Minnesota, Inc. and Paul F. Gentzkow.

6.Severance Agreement dated October 1, 1991, between Robert Half
International Inc. and Paul F. Gentzkow.

7.Agreement dated July 31, 1995, between Robert Half International Inc. and Paul
F. Gentzkow.

--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and Robert W. Glass

1.Collateral Assignment Split Dollar Insurance Agreement dated as of
November 15, 1996, between Robert Half International Inc. and the Glass Family
1996 Trust.

2.Robert Half International Inc. Annual Performance Bonus Plan.

3.Robert Half International Inc. Senior Executive Retirement Plan.

4.Amended and Restated Severance Agreement dated as of January 1, 2000, between
Robert Half International Inc. and Robert W. Glass.

--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and Steven Karel

1.Collateral Assignment Split Dollar Insurance Agreement dated as of
November 15, 1996, between Robert Half International Inc. and the Karel Family
1996 Trust.

2.Robert Half International Inc. Annual Performance Bonus Plan.

3.Robert Half International Inc. Senior Executive Retirement Plan.

4.Amended and Restated Severance Agreement dated as of January 1, 2000, between
Robert Half International Inc. and Steven Karel.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1

